DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 11, 12 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyman (4,554,700).
Lyman discloses a vacuum cleaner comprising: a motor (not shown but inherent to function as a vacuum cleaner) configured to suction matter into the vacuum cleaner through an input port (17) of the vacuum cleaner; a collection receptacle (16/18) for receiving matter collected by the vacuum cleaner; a lid (14) adapted to cover the collection receptacle; and an accessory holder (13/20) pivotally mounted so as to face an outside wall (faces inner surface of the outside wall defined by the lid 14 from the inside) of the collection receptacle when the accessory holder is in a closed orientation (Fig. 14) to provide an enclosure with the outside wall in which the retained accessories are enclosed and so as to be pivotable away from the outside wall (once lid and accessory holder are opened, as shown in Fig. 7, accessory holder can 
Regarding the limitations previously set forth in claim 10, Lyman further discloses that the accessory holder is configured to be manually removable from the vacuum cleaner in a tool-less manner (disclosed in Col. 2, lines 16-19 with the structure shown being inherently removable in a tool-less manner).
Regarding claim 11, Lyman further discloses that the accessory holder is removably connected to the collection receptacle by a slot (arcuate guide and channel 26/28)-and-peg (slide 29/30 of accessory holder is equivalent structure to a curved peg) coupling.
Regarding claim 12, Lyman further discloses a retention mechanism for keeping the accessory holder in the closed orientation (when lid is also closed), the retention mechanism (42) being manually releasable to allow pivoting of the accessory holder away from the outside wall.
Regarding claim 23, Lyman further discloses first and second slots (26) coupled with the collection receptacle, wherein the accessory holder comprises first and second pegs (29); the accessory holder is configured to be detachably mountable to the collection receptacle via sliding of the first peg into the first slot and sliding of the second peg into the second slot.
Regarding claim 24, Lyman further discloses first and second wheel housings (portion of body surrounding the perimeter of each wheel) coupled with the collection receptacle, wherein the first wheel housing comprises the first slot and the second wheel housing comprises the 
Regarding claims 25 and 26, Lyman further discloses that the accessory holder is configured so as to be mountable to the collection receptacle only when the accessory holder is oriented at a mounting orientation relative to the collection receptacle (peg and slot configuration disclosed by Lyman would clearly require a specific orientation to allow the pegs to engage the respective slots for mounting thereto).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11-13, 15 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Holsten et al. (7,159,272) in view of Schneider et al. (EP 1208786A1).
Regarding claim 9, Holsten discloses a vacuum cleaner comprising: a motor (not shown but indicated in Col. 3, lines 6-7) configured to suction matter into the vacuum cleaner through an input port (also not specified but inherent to the function) of the vacuum cleaner; a collection receptacle (112) for receiving matter collected by the vacuum cleaner; a lid adapted to cover the collection receptacle (not shown or disclosed but known to anyone of ordinary skill in the art for bucket style wet/dry vacuum cleaners, such that the examiner hereby takes 
Regarding the new limitations of claim 9, Holsten further discloses that the accessory holder is configured to be manually removable from the vacuum cleaner in a tool-less manner (the clip in connection disclosed by Holsten is inherently capable of removal in a tool-less manner).  However, Holsten fails to disclose that the accessory holder forms an enclosure with the outside wall of the collection receptacle when the accessory holder is closed or that the accessory holder is retained to the collection receptacle when opened.  Holsten does disclose that the accessory holder is pivotally mounted so as to face an outside wall of the collection receptacle when the accessory holder is in a closed orientation and so as to be pivotable away from the outside wall, toward an open orientation that allows access to accessories retained by the first accessory retainer and Schneider further discloses in a similar manner that it is preferable to cover/enclose the accessories for visual reasons and to protect against soiling (paragraph [0002]), such that it further would have been obvious to provide the accessory holder of Holsten with a similar configuration as the openable compartment of Fig. 4 of Schneider, to enclose the accessories between the openable portion and an outer wall of the cleaner when in the closed position and allow access when in the open position when pivoted 
Regarding claim 11, Holsten further discloses that the accessory holder is removably connected to the collection receptacle by a slot (58a)-and-peg (118) coupling.
Regarding claim 12, Holsten further discloses a retention mechanism for keeping the accessory holder in the closed orientation, the retention mechanism (54a/b) being manually releasable to allow pivoting of the accessory holder away from the outside wall. 
Regarding claims 13 and 15, Holsten also fails to disclose that the accessory holder may include at least first and second accessory retainers, removably connected thereto, with the accessory retainers having different configurations and adapted to retain different accessories.  Schneider discloses a similar accessory holder for storage of vacuum cleaner accessories, and teaches that a plurality of different inserts (Figs. 2, 3, 5 and 6) may be provided to an accessory holder (either inner compartment 6 or hinged door 20 in Fig. 4) to allow a user to accommodate different sets of accessories depending on use or application of the vacuum.  Further, as 
Regarding claim 23, Holsten further discloses first and second slots (117) coupled with the collection receptacle, wherein the accessory holder comprises first and second pegs (59a); 
Regarding claim 24, Holsten further discloses first and second wheel housings (portion connecting the axle 118 to the body, as seen in Fig. 4C) coupled with the collection receptacle, wherein the first wheel housing comprises the first slot and the second wheel housing comprises the second slot.
Regarding claims 25 and 26, Holsten further discloses that the accessory holder is configured so as to be mountable to the collection receptacle only when the accessory holder is oriented at a mounting orientation relative to the collection receptacle (peg and slot configuration disclosed by Holsten would clearly require a specific orientation to allow the pegs to engage the respective slots for mounting thereto).
Regarding claims 27 and 28, Schneider further discloses that the removable accessory retainers preferably held in place by pegs and/or notches that can be snapped or clipped into a receptacle the accessory holder to prevent the inserts from falling out (paragraphs 7-8).  Therefore, it further would have been obvious to one of ordinary skill in the art to provide the inserts/accessory retainers applied to Holsten with similar pegs or notches, as taught by Schneider, with the comprises accessory holder having corresponding slots/holes to receive the pegs, or pegs (considered to be equivalent to snap tabs when snapped or clipped into place as taught by Schneider) to engage the notches for engagement therewith to maintain the accessory retainers within the accessory holder.
Response to Arguments
Applicant's arguments filed 2 November 2021 have been fully considered but they are not persuasive.  The applicant first argues that the Lyman reference fails to read on the claimed invention.  However, the lid (14) is considered to form an outside wall of the collection chamber, with the accessory holder (13) positioned therein, such that when closed, an interior surface of the outside wall of the collection chamber does form an enclosure with the accessory holder to enclose the accessories held therein.  
The applicant further argues that the combination of Holsten with Schneider is not proper, suggesting that the modifications suggested by Schneider would render the accessory holder of Holsten unfit for its intended use of providing easily detachable accessory holder.  However, the only modification suggested by the examiner is to reconfigure the exterior walls of the accessory holder to enclose the accessories and to provide interchangeable inserts for different accessories, both taught to be advantageous by Schneider, which would not change the manner in which the accessory holder of Holsten is attached or removable, and this providing the same intended easily removable accessory holder as disclosed by Holsten.  
Therefore, the examiner maintains the previously applied rejections as set forth above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Westergreen et al. (3,778,863) discloses a vacuum cleaner and openable accessory holder that is considered to have similar structure as the applicant’s claimed invention.  Further, it is also suggested that the applicant consider that Schneider may also be modified to include the removable pivoting connection taught by Holsten, with no specific structure disclosed by Schneider, to make obvious the claimed invention of at least claims 9, 11-13, 15, 23 and 26-28.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        24 November 2021